DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abolmaesumi et al.  (US Publication 2019/0125298 A1, hereafter Abolmaesumi), in view of over Dow (WO 2014/155272 A1).
As per claim 1, an independent claim, Abolmaesumi teaches the invention substantially as claimed including a processing device useable with an ultrasound device, the processing device comprising a processor of a smartphone or a tablet (FIG. 1; FIG. 19; para. [0156]), the processor being configured to: 
provide a graphical user interface (FIG. 1; FIG. 13; FIG. 19); 
calculate a first quality of a first sequence of ultrasound images (Abstract “a first quality assessment value”; FIG. 3 #206; para. [0034] last sentence: “In some embodiments, the quality assessment value may be determined for a sequence of images or video …”); 
display on the graphical user interface a first indicator of the first quality of the first sequence of ultrasound images, the first indicator comprising a first bar extending a first length (FIG. 13 #442; para. [0106]-[0108]); 
calculate a second quality of a second sequence of ultrasound images (Abstract “… configured to do the above steps for a second at least one echocardiographic and a second view category that is different from the first view category image”; FIG. 3 #206; para. [0034] last sentence: “In some embodiments, the quality assessment value may be determined for a sequence of images or video …”); and
display on the graphical user interface a second indicator of the second quality of the second sequence of ultrasound images, the second indicator comprising a second bar extending a second length different from the first length (FIG. 13 #442; para. [0106]-[0108]; When the quality assessment value of the second sequence is different from the first quality assessment value, the bar length shown in FIG. 13 #442 is different in order to reflect a different value).  
Abolmaesumi, however, does not teach that the first or second bar is a color bar, and further does not teach, if the first quality of the first sequence of ultrasound images is higher than the second quality of the second sequence of ultrasound images: the first length is greater than the second length, the first color bar appears more greenish than the second color bar, and the second color bar appears more reddish than the first color bar.
	Dow in the same field of endeavor discloses an ultrasound imaging system (FIG. 1). Dow further mentions there exists distortion due to motion artifacts and shadowing (page 10 lines 10-33). In Dow’s system, an artifact detector 32 (FIG. 1) is included for detecting artifacts in the 3D ultrasound images which can affect the accuracy of quantified measurements, such as dimensions, volumes and functional characteristics. The artifact detector 32 operates on real time images so that images which are deleteriously affected by artifacts can be identified immediately and the images can be reacquired. The artifact detector provides an indication of artifact contamination to a quality indicator 36 (FIG. 1; page 11 lines 19- page 12 line 22; FIG. 3 #82; FIG.4 #92). FIG. 4 #92 is a bar-type quality indicator with color shades ranging to red at the bottom of the bar and colors ranging toward green at the top. For a bad quality, the carat will be down toward the red end, and for a high quality, the carat will move up toward the green end (page 12 lines 13-22). Therefore if a first quality is higher than a second quality, the first bar length corresponding to the carat is greater than the second bar length corresponding to the carat, and the first bar is more greenish than the second bar (the first bar is closer to the green end), and the second bar is more reddish than the first bar (the second bar is closer to the red end).

	Taking the combined teachings of Abolmaesumi and Dow as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using Dow’s color bar to show different qualities in order to present the quality values to the user in a straightforward manner.
    
As per claim 2, an independent claim, Abolmaesumi in view of Dow teaches a processing device useable with an ultrasound device (Abolmaesumi FIG. 1; FIG. 19), the processing device comprising: 
a display device (Abolmaesumi FIG. 1; FIG. 19); and 
a processor (Abolmaesumi FIG. 1-2; para. [0013]) configured to: 
receive real-time input signals from the ultrasound device during an imaging operation (Abolmaesumi FIG. 2 #202; para. [0034]-[0035]; Dow page 7 lines 7-14),
cause the display device to display a sequence of ultrasound images in real-time during the imaging operation, the sequence of ultrasound images corresponding to the input signals (Abolmaesumi para. [0034] “ … the analyzer 12 may be configured to produce signals for causing the display 15 to display a sequence of echocardiographic images captured by the analyzer 12 in near real-time, in association with the determined quality assessment value for the images”), 
calculate a live quality of the sequence of ultrasound images in real-time, and
cause the display device to display a live quality indicator together with the sequence of ultrasound images (Abolmaesumi para. [0034] “The analyzer 12 may determine a quality assessment value representing a quality assessment of at least one echocardiographic image and produce signals for causing the quality assessment value to be associated with the at least one echocardiographic image. For example, the analyzer 12 may be configured to produce signals for causing the display 15 to display a sequence of echocardiographic images captured by the analyzer 12 in near real-time, in association with the determined quality assessment value for the images. … In some embodiments, the quality assessment value may be determined for a sequence of images or video, which may be referred to herein as an echo cine”; FIG. 13), 
wherein the live quality indicator comprises a color bar configured to: indicate a first color when the live quality is in a first quality range, and indicate a second color when the live quality is in a second quality range (Dow FIG. 4 #92; page 12 lines 13-22; See rejections applied to claim 1 with respect to Dow’s teaching).

As per claim 3, dependent upon claim 2, Abolmaesumi in view of Dow teaches: the first color is a reddish color, and the second color is a greenish color (See rejections applied to claim 1 with respect to Dow’s teaching).

As per claim 4, dependent upon claim 2, Abolmaesumi in view of Dow teaches a length of the color bar indicates a quality level of the live quality such that an increase in the quality level corresponds to an increase in the length of the color bar (Dow page 12 lines 13-22; FIG. 4 #92 color bar moves up (increasing length) when the quality value increases. See rejections applied to claim 1 with respect to Dow’s teaching.)

As per claim 5, dependent upon claim 2, Abolmaesumi in view of Dow teaches calculating the live quality using at least one trained statistical model (Abolmaesumi FIG. 8; para. [0079]-[0080] “a deep neural network and a regression model”).

As per claim 6, dependent upon claim 5, Abolmaesumi in view of Dow teaches the at least one trained statistical model includes a deep-learning-trained neural network (Abolmaesumi FIG. 8; para. [0079]-[0080] “a deep neural network and a regression model”; FIG. 15-16).

As per claim 7, dependent upon claim 6, Abolmaesumi in view of Dow teaches the at least one trained statistical model includes a convolutional neural network (Abolmaesumi FIG. 8; para. [0080] “The neural network 360 shown in FIG. 8 is a deep neural network and a regression model, consisting of convolutional (cony), pooling (pool), and Long Short Term Memory (LSTM) layers …”). 

As per claim 13, dependent upon claim 2, Abolmaesumi in view of Dow teaches the processing device is a smartphone (Abolmaesumi FIG. 1; FIG. 19; para. [0156]), or a tablet, or a laptop, or a desktop computer (Abolmaesumi FIG. 1; FIG. 19).

Claim 14, an independent medium claim, is rejected as applied to system claim 2 above.
 
Claim 15, dependent upon claim 14, is rejected as applied to claim 3 above.  

Claim 16, dependent upon claim 14, is rejected as applied to claim 4 above.  

Claim 17, dependent upon claim 14, is rejected as applied to claim 5 above.  

Claim 18, dependent upon claim 17, is rejected as applied to claim 6 above.  

Claim 19, dependent upon claim 18, is rejected as applied to claim 7 above.  

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abolmaesumi et al.  (US Publication 2019/0125298 A1, hereafter Abolmaesumi), in view of over Dow (WO 2014/155272 A1), as applied above to claims 2 and 14 respectively, and further in view of Rouet et al. (US Publication 2019/0015076 A1, hereafter Rouet).
As per claim 8, dependent upon claim 2, Abolmaesumi in view of Dow does not teach the recited limitations.
	Rouet discloses ultrasound imaging apparatus and method for inspecting a volume of a subject (ABSTARCT; FIG. 5). Rouet further determines a quality parameter based on a positional relation of anatomical feature with respect to an image plane and aligns the image plane based on the positional relation and the quality parameter (ABSTRACT). Specifically, Rouet’s alignment unit is adapted to indicate a movement direction of the ultrasound probe on a display unit based on the positional relation and the quality parameter (para. [0020]). FIG. 4B shows a satiation in which the anatomical feature 30 is misaligned with respect to the image plane 42, 44 and the field of view 32. Therefore the identified quality parameter is relatively low for this probes position and planes orientation with respect to the anatomical feature 30. In order to align the field of view 32 and the image plane 42, 44 with respect to the anatomical feature 34 an indication 46 is shown in the two-dimensional ultrasound image which indicates a rotation and/or a translation of the image planes 42, 44 or the position of the ultrasound probe 14 to align the anatomical feature 30 with respect to the field of view 32. The indication 46 (an arrow) is shown within the two-dimensional ultrasound image displayed to the user so that the user can align the image plane and/or the field of view 32 by moving the ultrasound probe 14, respectively. See FIG. 4A, FIG. 4B #46, and para. [0062]. Rouet further mentions possibility to provide different two-dimensional image data in real-time and to guide the user precisely in real-time to cover the region of interest and to achieve high quality image data (para. [0017]). Therefore displaying of the guidance should be in real-time too. 
Taking the combine teachings of Abolmaesumi, Dow and Rouet as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider displaying instructions in real-time for moving the ultrasound device as performed by Rouet in order to obtain high quality ultrasound images in real-time.   

Claim 20, dependent upon claim 14, is rejected as applied to claim 8 above.  

Claims 9-11 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Abolmaesumi et al.  (US Publication 2019/0125298 A1, hereafter Abolmaesumi), in view of over Dow (WO 2014/155272 A1), as applied above to claims 2 and 14 respectively, and further in view of Cadieu et al. (US Publication 2019/0104949 A1, hereafter Cadieu).
As per claim 9,  Abolmaesumi in view of Dow teaches:
record a portion of the input signals, and 
calculate an ejection fraction from the recorded portion of the input signals (Abolmaesumi para. [0036] & [0109]).
Abolmaesumi in view of Dow does not teach displaying the calculated ejection fraction. 
Cadieu discloses a method for calculating ejection fraction using neural network (Abstract). Specifically, Cadieu displays a calculated ejection fraction (FIG. 1-2; FIG. 3 #390). 
Taking the combine teachings of Abolmaesumi, Dow and Cadieu as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider displaying calculated ejection fraction in order to present the result to the user in a straightforward manner.

As per claim 10, dependent upon claim 9, Abolmaesumi in view of Dow and Cadieu teaches calculating the ejection fraction using at least one trained statistical model (Cadieu Abstract “neural network”).

As per claim 11, dependent upon claim 10, Abolmaesumi in view of Dow and Cadieu teaches the at least one trained statistical model includes a deep-learning-trained neural network (Cadieu Abstract; para. [0013]).

Claim 21, dependent upon claim 14, is rejected as applied to claim 9 above.  

Claim 22, dependent upon claim 21, is rejected as applied to claim 10 above.  

Claim 23, dependent upon claim 22, is rejected as applied to claim 11 above.  

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Abolmaesumi et al.  (US Publication 2019/0125298 A1, hereafter Abolmaesumi), in view of over Dow (WO 2014/155272 A1) and Cadieu et al. (US Publication 2019/0104949 A1, hereafter Cadieu), as applied above to claims 10 and 22 respectively, and further in view of Burt (US Patent 9,968,257 B1).
As per claim 12, Abolmaesumi in view of Dow and Cadieu teaches a neural network for calculating ejection fraction (Cadieu Abstract), but does not disclose a convolutional neural network.
	Burt is evidenced that using a convolutional neural network for calculating ejection fraction is well-known and practiced (FIG. 1-2; col. 15 lines 50-59).
Taking the combine teachings of Abolmaesumi, Dow, Cadieu and Burt as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider applying a convolutional neural network in order to calculate ejection fraction accurately.

Claim 24, dependent upon claim 22, is rejected as applied to claim 12 above.  

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664